Citation Nr: 1428624	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-10 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel










INTRODUCTION

The Veteran served on active duty from February 1952 to February 1955. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO declined to reopen a claim for service connection for PTSD.  The Veteran subsequently perfected a timely appeal and, in September 2011, the Board granted the Veteran's petition to reopen his claim of entitlement to service connection, recharacterized the appeal to include the matter as set forth on the title page (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)), and remanded the matters to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  

After accomplishing further action, the AMC denied the claims (as reflected in an August 2012 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.  

In October 2012, the Board again remanded the claims on appeal to the RO, via the AMC, for further action, to again include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claims (as reflected in a February 2013 SSOC), and returned the matters to the Board. 

In an April 2013 decision, the Board denied the PTSD claim on the basis that the Veteran did not have a diagnosis of PTSD under the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), and remanded the claim for  service connection for psychiatric disability other than PTSD to obtain an addendum opinion as to the etiology of the Veteran's diagnosed major depressive and anxiety disorders.  After obtaining the addendum opinion, the AMC continued to deny the claim (as reflected in a May 2014 SSOC), and returned this matter to the Board.

The Board notes that the Veteran's entire paperless, electronic claims file is stored in the Veterans Benefit Management System (VBMS).  A review of the Veteran's Virtual VA file reveals documents that are either duplicative of the those s n VBMS, or are irrelevant to the matter remaining on appeal.

This appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002) and 3 C.F.R. § 20.900(c) (2013).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2. While the Veteran has been  diagnosed with paranoid personality disorder, this is not a disability for VA compensation purposes.  

3. The weight of the competent, probative evidence establishes that the Veteran's diagnosed major depressive disorder, and anxiety disorder, not otherwise specified (NOS), are not related to service.  

 
CONCLUSION OF LAW

The criteria for service connection for psychiatric disability other than PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.304, 4.9 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b) (1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, a March 2009 pre-rating letter provided notice to the Veteran as to what information and evidence was needed to reopen and substantiate a claim for service connection (specifically, a claim for service connection for PTSD), what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided general notice as to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

Following the Board's September 2011 reopening of the Veteran's PTSD claim and recharacterization of the appeal to include the matter of service connection for psychiatric disability other than PTSD, a September 2011 letter, and a November 2012 letter, again provided him with notice as to what information and evidence was needed to substantiate a claim for service connection,  what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Since providing these additional notices, the AMC readjudicated the claim in August 2012, February 2013, and May 2014 SSOCs; so any timing defect in the provision of this additional notice has been rectified ("cured").  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); (Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).    

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records (STRs), VA and private treatment records, and the reports of VA examinations conducted in October 2011 and November 2012, with an April 2014 addendum.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and other lay individuals, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claim, prior to appellate consideration, is required.  

The Veteran has reported receiving private psychiatric treatment, and has provided some private treatment notes, dated January 2009 and earlier, to VA.  Although he indicated in July 2010 and March 2013  that he continued to receive private mental health treatment, he has not responded to VA's multiple requests (in letters dated March 2009, August 2009, September 2011, and November 2012) for him to either submit additional treatment records or provide the necessary authorizations allowing VA to obtain them on his behalf.  Notably, in March 2013, the Veteran  indicated, that he did not have any additional evidence to submit regarding his appeal.  Under the circumstances, the Board finds that the RO has undertaken sufficient and appropriate action to attempt to assist the Veteran in obtaining additional evidence and that no further action in this regard is warranted.  

The Board further notes that this claim was remanded in September 2011, October 2012, and April 2013 for the RO to assist the Veteran with development of his appeal.  As all requested development was ultimately accomplished on remand, the Board finds that the RO has substantially complied with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, not strict, compliance is required).
As mentioned, the Veteran was afforded VA psychiatric examinations in October 2011 and November 2012, with an April 2014 addendum opinion.  The Board finds that, in particular, the November 2012 VA examination report and 2014 addendum are adequate to decide the remaining issue, as they are predicated on interview with the Veteran, review of the record, and physical examinations with diagnostic testing.  The opinions proffered  were based on consideration of  pertinent evidence of record and supported by stated rationale.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter remaining on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Although examiners of the Veteran have observed certain psychotic features, the definition of psychoses for this purpose does not include any of the diagnoses of the Veteran's mental health illness in the record.  See 38 C.F.R. § 3.384. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708   F.3d 1331 (Fed. Cir. 2013).    In this case, although the Veteran's psychiatric disabilities have been noted to have some psychiatric features, he has not actually been diagnosed with a psychosis. 

The Veteran claims that his psychiatric problems result from having been sodomized multiple times during service.  

Although the claim remaining on appeal is not one for service connection for PTSD, the Board notes that this type of claim falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  The pertinent regulation, 38 C.F.R. § 3.304(f)(3), reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17, Developing Claims for Service Connection for PTSD Based on Personal Trauma (Dec. 13, 2005).  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Moreover, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault oc38 C.F.R. § 3.304(f)(5).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, given the totality of the evidence, the Board finds that service connection for psychiatric disability other than PTSD is not warranted.  

Initially, the Board notes that, as reflected in the November 2012 examination report, the Veteran has been diagnosed with paranoid personality disorder.  However, congenital or developmental disorders, such as personality disorder, are not considered injuries or diseases, and, thus, do not constitute disabilities for compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.   

The Board notes, however, that the November 2012 VA examiner also diagnosed the Veteran with recurrent, mild, major depressive disorder, and with anxiety disorder, NOS.  As these disabilities meet  the first element of a service connection claim, which is the existence of a current disability, the remaining analysis will focus on these diagnosed disabilities.  

The Veteran's STRs are silent as to any complaints, findings or diagnoses of a psychiatric nature  in service.  Furthermore, there is nothing in the STRs or personnel records indicating that the Veteran was  assaulted during service, as alleged.. 

A January 1954 extension examination of the Veteran revealed a normal psychiatric evaluation.  Furthermore, the February 1955 separation examination did not reveal any abnormalities with regard to the Veteran's psychiatric status.  His psychiatric evaluation was noted to be  "normal."  

On  April 2002 private evaluation,  Dr. E. H. diagnosed the Veteran with chronic PTSD and chronic major depression.  Although the examiner noted that the Veteran had been sexually assaulted multiple times in service, this appears to merely reiterate the Veteran's own reported history, rather than to constitute an actual opinion regarding the occurrence of the alleged in-service events.  See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Moreover, Dr. E. H. did not specifically relate either diagnosis to the  alleged sexual assaults in service.  

An October 2011 VA examiner  noted that the Veteran did not meet the criteria for PTSD under DSM-IV.  Instead, the examiner diagnosed the Veteran with anxiety disorder, NOS.  The examiner noted that she was not able to opine as to whether or not the in-service stressful experience described by the Veteran, namely the multiple sexual assaults, occurred without resort to mere speculation.  The rationale of the examiner was that although the Veteran's STRs showed that he was treated for laceration of the penile frenulum in 1954 during service, this would not be expected to be related to being sodomized.  

The examiner further added that, although the STRs show that the Veteran was treated for gonococcus urethritis during service, he also acknowledged having multiple sexual relationships with women during the same time period and that it was not possible to link this condition to military sexual assault without resorting to mere speculation.  The examiner also noted that there was no other documentation of behavioral, emotional, or medical changes until the 1980s.  The examiner further added that the Veteran was given a self-administered screening measure, called SIMS, which comprised of psychiatric and cognitive conditions that are not typical experiences of persons with actual psychiatric disorders or cognitive conditions.  The examiner stated that in SIMS, a total score above 14 indicated an attempt to intentionally portray oneself in a negative light.  She said that the Veteran obtained a total score of 35, which was significantly higher than the recommended cut-off score, meaning that the Veteran "endorsed a high frequency of symptoms that are highly atypical and inconsistent in patients with genuine psychiatric disorders."  Because the examiner could not corroborate the in-service occurrence of the alleged sexual assault, she did not provide a nexus opinion.     

The November 2012 VA examiner , who  diagnosed the Veteran with recurrent, mild major depressive disorder, and anxiety disorder, NOS, stated that the specifics of the Veteran's history of military sexual trauma varied.  For example, according to the examiner, while the Veteran reported being sexually assaulted two or three times, he also reported multiple other instances of sexual assault to other providers.  Also, the Veteran was not consistent with regard to the number of assailants.  For example, he sometimes said that the number of men who sodomized him during the first assault in service was five, and at other times, he reported this number to be seven.  

Like the  October 2011 VA examiner, the November 2012 VA examiner stated that he was unable to find adequate evidence in any of the available records to verify the occurrence of a military sexual trauma in 1952, or 1954, or at any other time.  He further stated that, although the Veteran was treated for laceration of the penis and gonorrhea during service, it was equally likely that he got these "from one of the numerous consensual sexual partners he had at the same time."  As a result, the examiner opined that using the Veteran's contraction of gonorrhea as an indication of a military sexual trauma would be inappropriate.  The examiner concluded that "[t]aken within the context of his continued tendency to exaggerate mental health symptoms when being evaluated, ..., along with his history of true psychiatric symptoms listed in records and related treatment, more substantial evidence is still required to confirm the occurrence of a sexual trauma while enlisted.  

As a result, the examiner stated that with respect to the Veteran's major depressive disorder and anxiety disorder, NOS, the related symptoms for each arose significantly after his military service in relation to unrelated stressors such as employment problems, disagreement with his retirement package, and family stressors.  Therefore, the examiner opined that the Veteran's diagnosed psychiatric disorders were less likely than not incurred in or caused by an in-service injury, event, or illness.  

In an April 2014 addendum, the November 2012  examiner reiterated that the Veteran's psychiatric disabilities were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  After reviewing additional evidence, the examiner was still of the opinion that there was insufficient evidence to support or refute the Veteran's self-reported military sexual trauma, and any determination of such would require resorting to mere speculation.  The examiner again noted that the occurrence of a sexual trauma while enlisted could not be confirmed, but seemed less likely than not to have occurred.  Regardless, however, the examiner stated that the Veteran's psychiatric disabilities were not related to service because they "arose significantly after his military service in relation to unrelated stressors."  

Considering the above-cited evidence, the Board finds that the preponderance of the medical opinion evidence weighs  against a finding that either the Veteran's diagnosed major depressive disorder or anxiety disorder, NOS, is medically related to service.  

With regard to the second element of a service connection claim, the Board concludes that the evidence is equivocal as to whether the alleged multiple in-service sexual assaults actually occurred.  As noted, the private examiner merely reiterated the Veteran report that the sexual assaults occurred, and neither VA examiner was able to opine that the alleged  in-service sexual assaults occurred without resorting to mere speculation.  As indicated, both VA examiners essentially noted that, while on the one hand the Veteran's in-service treatment of penile laceration and gonorrhea could be a result of sexual assault, as alleged, they could also be the result of Veteran's involvement with multiple sexual partners.

The Board notes that a layperson is competent to report on matters observed or within his or her personal knowledge.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this regard, the Veteran is competent to report that he has been sexually assaulted in service because that would obviously be considered an event within his personal knowledge.  Here, however, the  Board finds that the e Veteran is not a reliable historian, as he has  conveyed conflicting and varying reports of what happened in service.  

For example, during an April 1954 statement, the Veteran said that he had no sexual contact within the last five months.  Later, in an August 1999 statement, he indicated that sometime in 1954, after being assaulted by 3 men, he had gonorrhea.  The Veteran's position is that because he had no sexual contact, the occurrence of gonorrhea proves that he had been sexually assaulted in service.  The Board notes, however, that in the same August 1999 statement, the Veteran said that anytime a service member would have gonorrhea, he had to provide the name of the person with whom he had a sexual relationship so that that person could be checked for sexually transmitted diseases.  As such, the Veteran indicated that (referring to a woman with whom he had been together) the lady was "picked up[,] tested and found clean."  So, while on the one hand he reported not having any sexual contacts, he also said that "the lady" was found negative of gonorrhea, thereby contradicting his original statement that he had not had sexual contact with anyone.  

Moreover, as indicated previously, the Veteran had varying accounts of what happened in service.  While he stated that he was sodomized in service, the medical evidence did not show any rectal gonorrhea.  Furthermore, the VA examiners of record opined that the noted laceration of the penis during service was not consistent with being sodomized.  For these reasons, the Board notes that the Veteran has made contradictory statements, and is, therefore, not credible.  Hence, his assertions, alone, cannot serve to credibly establish the  in-service occurrence of an event or injury is not met.

However, even if, given the equivocal nature of the VA examiners' opinions on this point, the Board was to assume, arguendo,  that the alleged in-service assaults actually occurred-thereby satisfying the second element of a service connection claim-in this case,  service connection in this case would still not be warranted because the third element of a service connection claim is not satisfied.  That is, there is no competent ,probative evidence establishing a nexus between any of the Veteran's diagnosed psychiatric disabilities and military sexual trauma. 

In this regard, the November 2012 VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness because the first time the Veteran complained about psychiatric problems was in 1980, about 25 years after he left service.  Moreover, the examiner stated that the Veteran's conditions were related to other stressors such as employment or other family problems.  The examiner came to the same conclusion using the same rationale in his April 2014 addendum.  The Board accepts the November 2012 VA examiner's opinions as probative of the medical nexus question, based as they on examination of the Veteran, and full consideration of his documented history and assertions, and supported by clearly-stated rationale.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ; Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). Significantly, these are the only opinions to address the etiology of the Veteran's major depressive disorder or his anxiety disorder, NOS.   There is no other contrary medical evidence or opinion of record relating the Veteran's symptoms to an in-service injury, nor has the Veteran identified any such existing evidence or opinion. 

Moreover, the Veteran is not competent to establish a nexus between his diagnosed  psychiatric disabilities and service on the basis of lay assertions, alone. As a lay person, the Veteran lacks the appropriate medical training and expertise; therefore, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter such as the etiology of a complex medical disability (to include the one here at issue).  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his assertions in this regard have no probative value.  

For all the foregoing reasons, the claim for service for connection for psychiatric disability other than PTSD must be denied.   In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).








(CONTINUED ON NEXT PAGE)
	


ORDER

Service connection for psychiatric disability other than PTSD is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


